Citation Nr: 1207529	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-28 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  In September 2010 the Board remanded the claim for additional development.  That development has been completed.  

A claim that new and material evidence has been submitted to reopen a claim for service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Throughout the period on appeal the evidence shows that the Veteran's diabetes mellitus requires insulin and dietary restrictions, but it does not require regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R § 4.119, Diagnostic Code 7913 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's diabetes mellitus has been rated under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A rating of 40 percent is assigned when the disability requires insulin, restricted diet, and regulation of activities.  A rating of 60 percent is assigned when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned if the disorder requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

The phrase regulation of activities means avoidance of strenuous occupational and recreational activities.  In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

Complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011).  

The Veteran essentially contends that the rating assigned for his diabetes mellitus does not accurately compensate the severity of this disability.  He argues that due to service-connected peripheral neuropathy of the upper and lower extremities, his physical activities are restricted.  Specifically, he has reported being unable to drive or walk any distance.  The Veteran has also reported taking insulin due to hypoglycemic reactions and episodes of ketoacidosis.  

A May 2003 private treatment note recorded a diagnosis of insulin dependent diabetes mellitus.  The Veteran's glucose levels were noted to be uncontrolled despite intensive insulin therapy.  There were no restrictions on activities.  Gastric bypass surgery was recommended.  VA treatment records show treatment for insulin dependent type II diabetes mellitus.  In January 2005, the Veteran's insulin dose was increased. 

On VA examination in October 2005, the Veteran reported that he was a letter carrier for the postal service and had retired in 2002.  At the time of the examination, he was employed part-time.  On examination, the examiner noted that the Veteran was insulin dependent and took oral medication to treat his diabetes.  There was no restriction of activities.  The Veteran reported having lost 50 pounds in the previous 12 months, and at the time of the examination he weighed 341 pounds.  The examiner found that the Veteran had very brittle hyperglycemia requiring large doses of insulin and oral medication to achieve some control.  

A VA treatment record in March 2006, shows that the Veteran's diabetes was worsening and his medication regimen was being adjusted.  A clinical treatment note in March 2007 shows that the Veteran was unable to engage in any physical activity due to his peripheral neuropathy.  He was placed on the Atkins diet.  In April 2007, he complained of some dizziness and periods of light-headedness before lunch.  In July 2007, a clinician noted that the Veteran was tolerating the treatment regimen without hypoglycemia.  

At a personal hearing before a Decision Review Officer, the Veteran testified that he continued to receive treatment for uncontrolled diabetes mellitus.  At the time, he took insulin twice a day.  The Veteran denied having hypoglycemia, or being placed on restrictions to avoid strenuous physical activity.  Instead, he indicated that his medical providers encouraged him to do some physical activity, to include walking and going to the pool.  

On VA examination in December 2010, the examiner noted a history of treatment for diabetes since 1995.  In 1998 the Veteran was started on insulin, for which the dosage had progressively increased throughout the years.  In 2008, the Veteran underwent gastric bypass surgery for morbid obesity, and his weight was down to 241 pounds.  He was instructed to follow a restricted diet.  There were no episodes of ketoacidosis or hypoglycemic reactions.  He was not restricted in the ability to perform strenuous activities.  The Veteran reported being retired from his employment since 2003, at which time he became eligible by age or duration of work.  

Accordingly, the Board finds that the evidence shows diabetes mellitus requiring insulin and a restricted diet.  However, the Board finds that the evidence does not demonstrate that his diabetes has required regulation of activities.  There is no evidence in the clinical treatment notes consistent with regulation of activities due to diabetes.  Moreover, at hearing and on VA examinations in October 2005, and December 2010, the Veteran denied being instructed to regulate or restrict activity.  On the contrary, his medical providers encouraged him to engage in some physical activity.  Additionally, there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  Since there is no medical evidence of regulation of activities, the Board finds that the criteria for the next higher rating have not been met.  38 C.F.R. § 4.119, Diagnostic Code 7913(2011).

To the extent that Veteran complained of symptoms associated with the upper and lower extremities, and the clinical treatment notes show that the that the Veteran was unable to engage in any physical activity due to his peripheral neuropathy, the Board notes that in a rating decision in July 2008, the RO separately rated the complications of diabetes mellitus of peripheral neuropathy of the lower and upper extremities, and the Veteran has not disagreed with the ratings assigned.  The Board notes that the rating of the same disability under various diagnoses is to be avoided.  The rating of the same manifestation under different diagnoses, a practice known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In sum, the Board finds that the claim for a rating in excess of 20 percent for diabetes mellitus must be denied.  The preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2011).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected diabetes mellitus reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The medical evidence does not show that the Veteran's service connected disability causes unusual factors such as marked interference in employment or frequent hospitalizations beyond that contemplated by the rating schedule.  Therefore the Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2011).




ORDER

A rating higher than 20 percent for diabetes mellitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


